Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
 
Status of the Claims
Claims 1-4, 15,16 are amended
Claims 9-14, 17-18 are cancelled
Claims 1-8,15,16 are pending.

Response to Applicant Remarks
Applicant’s well-articulated remarks have been considered but are unpersuasive for the reasons below.  
Applicant that the cited art does not teach all the claim limitations.  (“Still untaught and unsuggested by the applied combination, however, would be to present an OPS menu that selectively includes or does not include a first menu item that is unrelated to the game on which the player is 
The examiner notes that Applicant appears to indicate that the menu changes responsive to activity during current patron gaming activity.  However, this is not commensurate with the scope of the claims.  The examiner notes that the claims recite tracking activity “during the game”, however the configuring menu steps are not similarly modified with “during the game”.  Accordingly, the claims do not capture Applicant’s meaning.   As claimed, the configuring merely occurs as the result of activity during the game, but is not necessarily contemporaneous with the game.  
Even assuming arguendo that the claims did recite Applicant’s intended meaning.  It is believed the combination of cited art would teach the intended limitation.  The examiner notes that George discloses restricting or presenting menu options based on a player’s VIP status.  (George, para 0093-94, “The casino web server 56 uses the Player ID to identify the player and any SYNKROS information contained in the player account about that player including their wager history and card level. With this information, the casino web server 56 is able to grant or restrict access to which web sites (i.e., services) the player can view or interact with on the True Time Display 180. Refer to FIG. 11, Casino Web Page 184. For example, the casino web page 184 may use the player ID to identify the player as a VIP, and displays the casino website 184 showing access to Hotel Reservations, Show Reservations and Restaurant Reservations with the Hotel Reservations Web Page 186. Similarly, other services could be added such as Valet, SportsBook, and Point of Sale to request free Drinks.)  Although George discloses displaying a selective menu based upon user status (ie. wagering history), George does not disclose that the menu changes contemporaneously with a game.  However, Rowe discloses real time monitoring and rewards for patrons.  (“As one aspect of the invention, the system permits real-time communication with one or more players. For example, instead of physically contacting a player, information may be sent to the gaming machine which the player is playing. If a player achieves a level of play and the casino 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1,2,3,4,5,7, 15,16, are rejected under 35 U.S.C. 103 as being unpatentable over Palmisano (US PGPUB 20090048015) in view of Rowe (US PGPUB 20020187834 A1) in view of George 20150087405

Regarding Claim 1, Palmisano discloses
deployed at a casino establishment, for providing On Demand Services via a casino gaming network, the casino establishment including a first electronic gaming device ("first EGD") and a second electronic gaming device ("second EGD"), the first and second electronic gaming devices being communicatively coupled to the casino gaming network, the first electronic gaming device being configured to enable a first patron to engage in first wager-based game at the first electronic gaming device, the first electronic gaming device including a first display and a first input interface, the second electronic gaming device being configured to enable a second patron to engage in second wager-based game at the second electronic gaming device, the second electronic gaming device including a second display and a second input interface, the system comprising:
Palmisano is directed to a system for displaying service oriented content on networked gaming machines.  (Palmisano, abstract; fig.1-3)


at least one processor;
memory;
an ODS database configured to store menu item data relating to a plurality of ODS menu items, including a first menu item that is unrelated to the game and a second menu item;
(ii) enable the patron to submit to the system, via interaction with the ODS Menu, a first ODS order that includes the first menu item, and (iii) cause a first set of information relating to the first ODS order to be sent to a first casino entity within the casino that is configured to handle fulfillment of the first ODS order
“FIGS. 14C-E add more detail to this basic process. In particular, FIG. 14C is an illustrative flowchart for requesting drinks via the personal concierge service in accordance with an exemplary embodiment. The user chooses a selection method in step S1430. For example, the user may choose from a list of the user's frequently ordered drinks (e.g., as stored in the central server over a 

Palmisano does not explicitly disclose
the at least one processor being operable to execute a plurality of instructions stored in the memory to:
detect that the patron is engaged in wager-based gaming activities while playing the game at the EGD;
track wagering activities performed by the patron during a first time interval during the game;
display an ODS Menu at the display, the ODS Menu being configurable to display selected menu item content representing products and/or services that are available to be ordered via interaction with the ODS Menu;
analyze the patron's tracked wagering activities during the game to determine if the patron's tracked wagering activities during the game satisfy a first set of criteria;
when it is determined that the first patron's tracked wagering activities during the game satisfy the first set of criteria, configure the ODS Menu to: …
when it is determined that the patron's tracked wagering activities during the game do not satisfy the first set of criteria,…
Rowe is directed to system for collecting and reporting game play information.  (Rowe, abstract).  “In one embodiment, a user may be permitted to display information which was previously collected. As detailed above with respect to the system 40 illustrated in FIG. 2, in one or more embodiments, some or all of the information which is transmitted to the game play monitoring system host 44 may be stored in memory. In one embodiment, identifying information may be associated with 



Palmisano does not explicitly disclose 
…(i) display, at the display, the first menu item, 
… configure the ODS Menu to inhibit display of the first menu item at the display to prevent the patron from being able to order the first menu item via interaction with the ODS Menu.
George is directed to a gaming system.  (George, abstract).  George discloses restricting or presenting menu options based on a player’s VIP status.  (Goerge, para 0093-94, “The casino web server 56 uses the Player ID to identify the player and any SYNKROS information contained in the player account about that player including their wager history and card level. With this information, the casino web server 56 is able to grant or restrict access to which web sites (i.e., services) the player can view or interact with on the True Time Display 180. Refer to FIG. 11, Casino Web Page 184. For example, the casino web page 184 may use the player ID to identify the player as a VIP, and displays the casino website 184 showing access to Hotel Reservations, Show Reservations and Restaurant Reservations with the Hotel Reservations Web Page 186. Similarly, other services could be added such as Valet, 

Regarding Claim 2, Palmisano, Rowe and George  disclose the system of claim 1.
wherein the system is further operable to cause the at least one processor to execute a plurality of instructions stored in the memory to:
analyze the patron's tracked wagering activities during the game to when the patron's tracked wagering activities satisfy a second set of criteria;
when it is determined that the patron's tracked wagering activities during the game satisfy the second set of criteria, configure the ODS Menu to: (i) display, at the display, the second menu item, (ii) enable the patron to submit to the system, via interaction with the ODS Menu, a second ODS order that includes the second menu item, and (iii) cause a second set of information relating to the second ODS order to be sent to a second casino entity within the casino that is configured to handle fulfillment of the second ODS order; and
when it is determined that the patron's tracked wagering activities during the game do not satisfy the second set of criteria, configure the ODS Menu to inhibit display of the second menu item at the display to prevent the first patron from being able to order the second menu item via interaction with the ODS Menu.
See prior art rejection of claim 1 regarding George.  The examiner notes above that George discloses unlocking game menu options based upon the player’s VIP status.  Also, Palmisano discloses that a multitude of different menu options relating to different services may be offered to a player.  Given this, simply tying different menu options to different level achievements is believed to be an obvious repetitive modification of George.  The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”

Regarding Claim 4, Palmisano, Rowe and George disclose the system of claim 1.
analyze the patron's tracked wagering activities during the game to determine if the first patron's tracked wagering activities satisfy a second set of criteria;
if it is determined that the patron's tracked wagering activities during the game satisfy the second criteria: (i) determine a first purchase price of the first menu item; (ii) display, at the ODS Menu, the first purchase price of the first menu item, and (iii) enable the patron to place an ODS order to purchase the first menu item at the first purchase price, via interaction with the ODS Menu; and
analyze the patron's tracked wagering activities to determine if the patron's tracked wagering activities during satisfy a third set of criteria; and
if it is determined that the patron's tracked wagering activities during the game satisfy the set criteria: (i) determine a second purchase price of the first menu item; (ii) display, at the ODS Menu, the second purchase price of the first menu item, and (iii) enable the patron to place an ODS order to purchase the first menu item at the second purchase price, via interaction with the ODS Menu.
See prior art rejection of claim 1 regarding Rowe and George.   The examiner notes that Rowe discloses offering a player discounts based upon their play.  (Rowe, para 0130).  The examiner notes that George also discloses that gaming menu options may be unlocked based on player status.  Given this, simply tying pricing options to different level achievements is believed to be an obvious repetitive modification of George and Rowe.  The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”

Regarding Claim 5, Palmisano, Rowe and George  disclose the system of claim 1.
wherein the first menu item corresponds to a first beverage item; and
wherein the first casino entity corresponds to a first bar at the casino.
“FIG. 14B is an illustrative, generic flowchart for accessing the features of the personal concierge service in accordance with an exemplary embodiment. User input is accepted in step S1420. The information is transmitted to the appropriate operator in step S1422. In step S1412, the receipt of the user's request is confirmed. This confirmation step may be performed automatically by the system and/or upon actual manual operation (e.g., when a bartender mixes a drink, when a valet retrieves a car, etc.). In step S1426, the user ultimately is notified when the request is fulfilled (e.g., the user may be notified that his car is being retrieved, his car is ready for pickup, his tickets are waiting at will-call, etc.).” (Palmisano, para 0101)



Regarding Claim 7, Palmisano, Rowe and George  disclose the system of claim 1.
wherein the first menu item corresponds to a first service item; and
wherein the first casino entity corresponds to a first service provider at the casino.
“In FIG. 14A, below the identification area 1402 are a number of illustrative menu options. Menu area 1404 enables the user to order drinks, menu area 1406 enables the user to access guess services, menu area 1408 enables the user to make a reservation (e.g., at a restaurant, for a show, a sporting event, etc.), menu area 1410 enables the user to access valet services, and menu area 1412 enables the user to call for help. Of course, it will be appreciated that such options are provided by way of example and without limitation. Other services may be offered in place of, or in addition to, such services.” (Palmisano, para 0099-100)

Regarding Claims15,16, see prior art rejections of respective claims 1,2 

Claims 6  are rejected under 35 U.S.C. 103 as being unpatentable over Palmisano (US PGPUB 20090048015) in view of Rowe (US PGPUB 20020187834 A1) in view of George in further view of Werbitt 20040068441

Regarding Claim 6, Palmisano, Rowe and George  disclose the system of claim 1.

Palmisano discloses that a gaming machine may be used to order drinks from a bar.  (See prior art rejection of claim 5.  Palmisano does not explicitly disclose
wherein the first menu item corresponds to a first food item; and
wherein the first casino entity corresponds to a first restaurant at the casino.



Claims 8  are rejected under 35 U.S.C. 103 as being unpatentable over Palmisano (US PGPUB 20090048015) in view of Rowe (US PGPUB 20020187834 A1) in view of George in further view of Taylor US20110118008A1

Regarding Claim 8, Palmisano, Rowe and George  disclose the system of claim 1.
a validator operable to accept money, the system being further operable to cause the first EGD processor to execute instructions to:
receive, via the validator, money provided by the patron

“The gaming machine 100 also is provided with a player tracking module (PTM) area 106. The PTM area 106 includes a payment acceptor (e.g., a card reader, a coin and/or dollar acceptor, etc.) 108 to accept payment (e.g., cash, an encoded card storing credits, or the like) from the patron.”  (Palmisano, para 0105)

Palmisano does not explicitly disclose
use money to update a credit balance at the EGM; and use at least a portion of the credit balance to pay for the first ODS order.
Taylor is directed to a casino patron money management system.  (Taylor, abstract).  “Gaming machine 14 additionally includes components and peripherals necessary to accomplish its purpose. For example, gaming machine 14 may additionally include, but not be limited to, one or more money transfer peripherals 44. Example money transfer peripherals 44 include a card reader for reading debit and credit cards, a currency and/or coin accepter, a currency and/or coin dispenser. The card reader may also function to read patron loyalty cards….A patron establishes an account 32 using self-service computer 16. The patron may alternatively establish account 32 through an assisted-service location in the casino or via a casino website. The patron inputs credit or debit card information or deposits cash in the form of currency and/or coins to establish an initial balance in account 32 representing money value. The patron may use the money value to purchase casino offered products and services, including gambling services from gaming machine 14.  (Taylor, para 0018-20).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Palmisano with the EGM balance of Taylor with the motivation of reducing paper based management of patron funds.  (Taylor, background)


Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C CHEIN whose telephone number is (571)270-7985.  The examiner can normally be reached on Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ALLEN C CHEIN/               Primary Examiner, Art Unit 3687